DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 15, 16, 18, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, the claim recites “causing the forming element to contract from its expanded state relative to the composite structure due to its low coefficient of thermal As to claim 41, this claim depends on claim 1 and is indefinite since claim 1 was cancelled.  Even if interpreted as dependent on claim 10, it is still rejected by dependence.
As to claim 18, claim 17 recites that the single forming element is “consisting of a fluoropolymeric material”.  Claim 18 contradicts this phrase by introducing other features into the single forming element outside the scope of “consisting of” fluoropolymeric material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12, 16, 38-39, and 41 is/are rejected under 35 U.S.C. 103 as obvious over NASA Report (Graphite/Epoxy Composite Stiffened Panel Fabrication Development, NASA Contractor Report 172204, March 1984, 125 pages) in view of Robins (US 20100006739).
As to claims 10 and 41, NASA Report teaches forming a composite panel from first and second composite sheets containing resin (prepreg tape, page 2).  The first and second composite sheets are combined with a Teflon solid mandrel to provide a hollow passage in the composite structure.  Since the NASA Report solid mandrel is formed from Teflon (PTFE) and is used with carbon fiber composite sheets, it inherently has the claimed low surface energy and thermal 
The NASA report is silent to the round, oval, or triangular cross-sectional shape of the forming element.
Robins teaches a similar process where an elongated mandrel (a forming element) is used to form a stiffening elements such as stringers ([0018]).  Robins teaches that trapezoidal mandrels (such as those in the NASA Report) and triangular mandrels can be used alternatively (Figs. 2-3 and [0006]-[0007]).  
It would have been prima facie obvious to one of ordinary skill in the art to simply substitute the Robins triangular mandrel for the trapezoidal mandrel of the NASA Report since Robins teaches that these are alternative/substitute stringer mandrel configurations.
As to claims 11 and 12, NASA Report provides a Teflon/PTFE solid mandrel and heats the mandrel (page 2).  As to claim 16, NASA Report cools the forming element as well as the composite (page 2), which would inherently or obviously cause the claimed contraction.  As to claims 38 and 39, NASA Report provides first and second composite sheets bonded together on opposite sides of the hollow passage and which extend longitudinally along the hollow passage.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as obvious over NASA Report (Graphite/Epoxy Composite Stiffened Panel Fabrication Development, NASA Contractor Report 172204, March 1984, 125 pages) in view of Robins (US 20100006739), and further in view of Klaukien (US 9,309,913).  NASA Report and Robins teach the subject matter of claim 10 under 35 U.S.C. 103 above.
As to claim 15, the NASA Report is silent to forming passages extending through the top or bottom surface of the composite structure (being configured to facilitate pressure or vacuum passage).
Klaukien teaches that passages can be formed in the top surface of a stringer in order to facilitate attachment to the stringer (Fig. 4).
It would have been prima facie obvious to incorporate the Klaukien stringer holes into the stringers from the NASA Report as an obvious improvement that would provide the ability to attach cable holders or other accessories to the stringers.  

Claim(s) 17, 21, 34, 40, and 42 is/are rejected under 35 U.S.C. 103 as obvious over NASA Report (Graphite/Epoxy Composite Stiffened Panel Fabrication Development, NASA Contractor Report 172204, March 1984, 125 pages) in view of Klaukien (US 9,309,913).
As to claim 17 and 34, NASA Report teaches forming a composite panel comprising a hollow passage from first and second composite sheets containing resin (prepreg tape, page 2).  The first and second composite sheets are combined with a Teflon (fluoropolymeric material) solid mandrel to provide a hollow passage in the composite structure.  Since the NASA Report solid mandrel is formed from Teflon (PTFE) and is used with carbon fiber composite sheets, it inherently has the claimed low surface energy and thermal expansion property.  The assembly is 
The NASA Report is silent to forming passages extending through the top or bottom surface of the composite structure (being configured to facilitate pressure or vacuum passage).
Klaukien teaches that passages can be formed in the top surface of a stringer in order to facilitate attachment to the stringer (Fig. 4).
It would have been prima facie obvious to incorporate the Klaukien stringer holes into the stringers from the NASA Report as an obvious improvement that would provide the ability to attach cable holders or other accessories to the stringers.  
As to claim 21, NASA Report depicts the ends of the forming element to be uncovered and would therefore inherently be exposed to an environment outside the composite structure.  Additionally, in view of the fact that the solid mandrels are removed, it would have been obvious to leave the ends uncovered.  As to claim 34, the solid mandrels of NASA Report are Teflon/PTFE.  As to claim 40, NASA Report provides first and second composite sheets bonded together on opposite sides of the hollow passage and which extend longitudinally along the hollow passage.  See Fig. 1.  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as obvious over NASA Report (Graphite/Epoxy Composite Stiffened Panel Fabrication Development, NASA Contractor Report 172204, March 1984, 125 pages) in view of Klaukien (US 9,309,913), and further in view of Petty-Galis (US 4,946,526).  NASA Report and Klaukien teach the subject matter of claim 17 above under 35 U.S.C. 103.
As to claim 18, the NASA Report does not teach an embedded conductive element in the forming element.
Petty-Galis teaches a similar process including heating the mandrel using an embedded conductive resistance heating element (9:61-64).  
It would have been prima facie obvious to incorporate the Petty-Galis heating elements into the NASA Report as an obvious improvement that would have the expected result of improving heating uniformity over only conduction heating from the upper and lower mold members (Petty-Galis, 10:1-8).

Claim(s) 22, 23, 28, and 36 is/are rejected under 35 U.S.C. 103 as obvious over NASA Report (Graphite/Epoxy Composite Stiffened Panel Fabrication Development, NASA Contractor Report 172204, March 1984, 125 pages) in view of Petty-Galis (US 4,946,526).
As to claim 22, NASA Report teaches forming a composite panel comprising a hollow passage from first and second composite sheets containing resin (prepreg tape, page 2).  The first and second composite sheets are combined with a Teflon (fluoropolymeric material) solid mandrel to provide a hollow passage in the composite structure.  Since the NASA Report solid mandrel is formed from Teflon (PTFE) and is used with carbon fiber composite sheets, it inherently has the claimed low surface energy and thermal expansion property.  The assembly is 
The NASA Report does not teach an embedded conductive element in the forming element.
Petty-Galis teaches a similar process including heating the mandrel using an embedded conductive resistance heating element (9:61-64).  
It would have been prima facie obvious to incorporate the Petty-Galis heating elements into the NASA Report as an obvious improvement that would have the expected result of improving heating uniformity over only conduction heating from the upper and lower mold members (Petty-Galis, 10:1-8).
As to claim 23, since the NASA report appears to show the ends of the mandrel not covered with composite (See Fig. 1) and teaches removal of the solid mandrels (page 4) from the hollow features.  As to claim 28, NASA Report provides first and second composite sheets bonded together on opposite sides of the hollow passage and which extend longitudinally along the hollow passage.  As to claim 36, the solid mandrels of NASA Report are Teflon/PTFE.



Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered but they are moot over the new references applied above. The arguments appear to be on the grounds that the claims were amended to recite the additional features discussed in the interview summary mailed November 29, 2021.  While the Examiner agrees that these amendments distinguish the claimed invention from the prior art applied previously, an additional search was performed and new references located.  The rejections above were revised to reflect the results of this updated search. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742